Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2019

The Court of Appeals hereby passes the following order:

A19A2077. ROY LATIMORE v. THE STATE.

      A jury found Roy Latimore guilty of multiple counts of armed robbery and
firearm offenses, and his convictions were affirmed in an unpublished opinion. See
Latimore v. State, Case Number A18A0722 (decided April 24, 2018). Thereafter,
Latimore filed an extraordinary motion for new trial. The trial court denied the
motion on April 4, 2019, and Latimore filed both an application for discretionary
appeal and a notice of appeal. The application has been denied. See Case Number
A19D0445 (decided May 14, 2019). This is the direct appeal from the April 4, 2019,
order. We lack jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Latimore properly filed a discretionary
application, which we denied. Because that denial was an adjudication on the merits,
the doctrine of res judicata bars also this direct appeal. See Northwest Social & Civic
Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286
Ga. App. 258, 260- 261 (1) (649 SE2d 313) (2007). Accordingly, this appeal is
hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    07/17/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.